Citation Nr: 1445028	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-16 177	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for additional disability caused by surgical treatment for a hernia by the Department of Veterans Affairs (VA) in 2002.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for additional disability caused by radiation treatment for prostate cancer approved by VA in 2002.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from June 1962 to November 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this case to afford the Veteran an opportunity to testify at a travel Board hearing, which was conducted in March 2013.  

 In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with the claims files and which contains a transcript of the March 2013 travel Board hearing as well as VA treatment (CAPRI) records.  

Also contained in Virtual VA are rating decisions of October 2011, January 2014, and June 2014.  The October 2011 rating decision granted service connection for posttraumatic stress disorder (PTSD) which was assigned an initial 30 percent disability rating, all effective August 1, 2011.  Rating decisions in May 2013 and January 2014 proposed to sever service connection for PTSD and the June 2014 rating decision accomplished the severance of service connection for PTSD.  Although notified of that decision the Veteran's only response is contained in VA Form 21-4138, Statement in Support of claim received in July 2014 in which he addressed the matter of the length of his military service and the character of his discharge from service.  He did not contest the severance of service connection for PTSD and, so, that correspondence is not deemed to be a notice of disagreement (NOD) which would initiate an appeal.  See 38 C.F.R. §§ 19.27 and 20.201 (2013).  Accordingly, that matter is not before the Board.  

In June 2013 the Veteran submitted additional evidence, some of which consists of duplicate records already on file, together with a waiver of initial RO consideration of that evidence.  

At the March 2013 travel Board hearing the Veteran submitted an October 2011 statement from a physician of the Jacksonville Medical Care indicating that the Veteran's original back injury during military service had never completely resolved and "[i]t would seem with a significant degree of medical certainty that [the Veteran's] disability related to his back would be service connected."  Although the Veteran was most recently notified of a denial of an application to reopen a claim for service connection for low back disability by RO letter in August 2009, which he did not appeal, the Board construes the October 2011 private medical statement to be another application to reopen that claim.  However, the RO had not adjudicated this matter and, so, the Board has no jurisdiction over it.  Thus, this matter is referred to the RO for initial consideration.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

1.  The Veteran had additional disability after he underwent two VA surgeries for an inguinal hernia; prior to the surgery, he provided informed consent, and he was apprised of the possible risks of the surgery; the proximate cause of the additional disability was not VA negligence, fault, carelessness, lack of skill, or other error in judgment or medical treatment, nor was a proximate cause an event not reasonably foreseeable in furnishing such surgical treatment.  

2.  The Veteran sustained additional disability after he underwent approved radiation beam therapy for prostate cancer; prior to the radiation therapy, he provided informed consent, and he was apprised of the possible risks of radiation beam therapy; the proximate cause of the Veteran's additional disability was not VA negligence, fault, carelessness, lack of skill, or other error in judgment or medical treatment, nor was a proximate cause an event not reasonably foreseeable in furnishing such radiation beam treatment.  



CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C. § 1151 for additional disability caused by surgical treatment by VA in 2002 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2013).  

2.  The criteria for compensation under 38 U.S.C. § 1151 for additional disability caused by radiation treatment for prostate cancer by VA in 2002 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA must notify a claimant of the information and evidence needed to substantiate and complete a claim, notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. This assistance includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran's status; 2) existence of disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As to this, benefits awarded under § 1151 are treated "as if" service-connected.  

In this case, written notice of the information and evidence needed to substantiate and complete the Veteran's claims for § 1151 benefits, notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain, as well as matters as to degree of disability and effective dates were furnished in the RO's letters of June and October 2008 as to the claim for § 1151 for hernia surgery and by letter of December 2008 as to the § 1151 claim as to radiation therapy for prostate cancer.  And all this was before the initial unfavorable RO decision on the claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The evidence does not show, nor does the appellant contend, that any notification deficiencies have resulted in prejudice.  That is, there has been no plausible showing of how the essential fairness of the adjudication was affected. 

All pertinent examination and treatment records have been obtained and made a part of the Veteran's claims folder and electronic files.  VA medical opinions have been obtained addressing the underlying merits of the claims.  That opinion was comprehensive in scope and productive of detailed findings and opinions, with an accompanying rationale.  As there is ample competent evidence of record to render an appellate decision, there is no need to afford the Veteran another VA medical evaluation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

Specifically, in the September 2011 Informal Hearing Presentation it was noted that the Veteran believed that VA medical personnel were part of a conspiracy with respect to an experimental project by the Central Arkansas Radiation Therapy Institute (CARTI), which with VA approval performed the radiation therapy for his prostate cancer.  It was apparently for this reason that an outside medical opinion was requested at the travel Board hearing.  However, other than the Veteran's possible misinterpretation of information he was provided or conversations he may have overheard, there is nothing which remotely suggests that there was any conspiracy or that the Veteran was deceived into participating in any experiment.  Moreover, 38 C.F.R. § 20.901(d) allows the Board to seek an independent medical opinion when warranted by the medical complexity or controversy in an appeal.  However, no controversy or complexity of a medical nature is shown by any competent evidence of record.  It must be noted that the Veteran's sheer lay speculation as to medical matters is simply not competent evidence for the purpose of establishing that there exists a medical controversy or matter of medical complexity.  

The adequacy of the medical opinion obtained in this case has not been directly challenged.  No specific allegations were made as to why it was believed that the VA medical opinions were in any manner deficient (other than some vague allegations by the Veteran that VA was part of some nebulous conspiracy).  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  

Nevertheless, at the travel Board hearing it was requested that an outside medical opinion be obtained.  No rationale for this request was set forth.  In this regard, this case turns on the questions of whether the Veteran sustained additional disability as a result of the VA hernia surgery and from radiation therapy due to VA fault.  The VA medical examination conducted and the opinions offered squarely address these matters in clear and concise terms, without any underlying or otherwise baseless assumptions.  Moreover, the opinions set forth are noted to be based on a review of the claims folder, including the records relating to the hernia surgery and the radiation therapy and subsequently compiled examination and treatment reports.  The fact that the Veteran's plight in attempting to function normally on a day-to-day basis or his ability to work was not discussed by the examiner in detail is not particularly relevant, as those matters are not integral to the opinion regarding medical causation that is in fact dispositive of the central issue presented for appellate review.  

Also, the Veteran does not have the requisite medical background or training to render competent his opinions as to medical diagnosis or etiology, or VA fault, which are offered to counter the medical opinions of the VA examiner.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) and Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing fully identify and explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, this does not require that a predetermination of the merits must be made.  Here, the issues on appeal were identified and the testimony at the hearings focused on the elements needed for claim substantiation.  

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

The action sought by the Board remand has been completed, i.e., a travel Board hearing was conducted, and it is not contended otherwise.  Stegall v. West, 11 Vet. App. 268, 270 71 (1998).  As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Governing Law and Regulations

38 U.S.C.A. § 1151 provides that, where a veteran suffers an injury or an aggravation of an injury resulting in additional disability (or death) by reason of VA hospitalization, or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151(a); accord 38 C.F.R. § 3.361.  Amendments to 38 U.S.C.A. § 11511 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or training and rehabilitation, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; accord Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005) (noting that § 1151 "requires proof of causation in fact; that is, in order to be compensable under [§]1151, a veteran's additional disability must have actually been caused by hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility").  These amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed.Reg. 31263 (1998); see 38 C.F.R. § 3.361 (providing that "this section applies to claims received by VA on or after October 1, 1997").  As the events upon which the Veteran's claims are based occurred in 2002, the latter version of 38 U.S.C.A. § 1151 applies to his appeal.   

The implementing regulation, 38 C.F.R. § 3.361, provides that to determine whether a veteran has an "additional disability," as a result of VA medical care, VA must compare the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to his or her condition after such care, treatment, examination, services, or program has stopped. VA must consider each involved body part or system separately.  38 C.F.R. § 3.361(b); see 38 U.S.C.A. § 1151(a).  

Assuming that the Veteran has incurred an "additional disability" as contemplated by 38 C.F.R. § 3.361(b), in order to establish that the "cause" of said additional disability (or death) was due to VA hospital care, medical or surgical treatment, or examination, a veteran must prove that such care proximately resulted in the veteran's additional disability (or death); a mere showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c); accord Loving, 19 Vet. App. at 100.  In addition, VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Finally, additional disability (or death) occurring as a result of a veteran's failure to follow properly given medical instructions does not qualify as having been "caused" by VA hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c).  

For the purposes of establishing entitlement to 38 U.S.C.A. § 1151 benefits, the "proximate cause" of disability (or death) is the action or event that directly caused the disability (or death), as distinguished from a remote contributing cause.  Loving, 19 Vet. App. 100.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, a veteran must show that the VA medical care or treatment caused his or her additional disability (or death), and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's (or in appropriate cases, the veteran's representative's) informed consent. In order to assess whether the veteran provided informed consent, VA must consider whether the health care providers substantially complied with the requirements 38 C.R.F. § 17.32, which sets forth the definition of "informed consent."  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent, and consent may be express (i.e., given orally or in writing) or implied, as in emergency situations. 

Moreover, whether the proximate cause of a veteran's additional disability (or death) was an event not reasonably foreseeable must be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

38 U.S.C.A. § 5107 sets forth the standard of proof applied in decisions on claims for veterans' benefits.  A veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

Background

The operative report of the Veteran's May 2002 laparoscopic left inguinal hernia repair with Marlex mesh shows that after appropriate informed consent was obtained the surgery was done.  However, due to the large size of the hernia it could not be reduced completely.  The sac was opened and the contents reduced internally.  A piece of Marlex mesh was inserted into the abdomen and tacked into place in the pubic symphysis and then in the Cooper ligament.  A small tail had been previously cut in the mesh and the small length of that mesh was wrapped around the cord and the two tails were tacked laterally near the antero-superior aspect of the lumbosacral spine.  Dr. D. G. was present during the surgery which was done by the resident surgeon, Dr. E. C., under the supervision of Dr. R. N.  

An August 2, 2002, pre-operative screening, history, and examination (prior to his second hernia surgery) the Veteran reported that he had been sick during his last surgery because he "was poisoned by daughter's boyfriend."  

Subsequently, in August 2002 the Veteran underwent additional surgery because following the initial, May 2002, surgery, he had had persistent left groin swelling which was thought to be a seroma.  This had been drained repeatedly with aspiration but continued to recur and an ultrasound indicated a possible complex hematoma.  After informed consent was obtained, and once the cord structures had been mobilized off the floor of the canal, a hydrocele was aspirated.  Postoperatively, it was significant to note that both testicles were in the scrotum and appeared significantly smaller and more normal, as compared to preoperatively.  

A September 2002 consult note from CARTI Systems reflects that the Veteran's prostate biopsy had revealed adenocarcinoma.  The Veteran reported that treatment options were discussed with him but he was very concerned about side effects from surgery and opted for radiation.  Because of possible psychiatric side effects of having to move for prolonged radiation therapy, VA agreed to transfer his care to "CARTI/Searcy."  After his biopsy he had a left inguinal hernia repair which was complicated by seroma and hydroceles.  The Veteran's treatment options were discussed, i.e., watchful waiting, radical prostatectomy, external beam radiation, and radioactive seed implant.  At his young age, it was felt that watchful waiting was not a good option.  Some time was spent discussing the option of radical prostatectomy which it was felt would be an excellent means of treating his very small prostate cancer.  The pros and cons of surgery were discussed.  He was against surgery because of the risk of impotence.  

The consult note also shows, however, that the Veteran was told that since he was already having problems with impotence, there was a high risk that radiation treatment could also leave him completely impotent.  A great deal of time was spent discussing the pros and cons of external beam radiation.  He was aware that side effects could include irritation/redness of skin, fatigue, cystitis, proctitis, diarrhea, and long-term risk of injury to underlying bowel/bladder/rectum/femoral heads.  He was aware the most severe side effects could necessitate surgical repair, including colostomy and/or ileostomy.  He was aware that there was a risk of incontinence and/or impotence.  Also, time was spent discussing radioactive seed implant.  He had been approved by VA for external beam radiation and in view of that he stated he would like to stick with that particular treatment modality.  All of the treatments appeared to have an equal chance for cure at ten years and, so, it was felt that beam radiation was a reasonable option for him.  After a long discussion, he decided to undergo beam radiation, and therapy was to begin early next week.

Records of CARTI System, which administered the Veteran's radiation beam therapy, include a January 2003 note that the Veteran had completed a course of radiation treatment in November 2002 for prostate cancer.  He was sure that he had received too much radiation on two of his treatment visits.  Some time was spent discussing the fact that a record and verify system existed for the radiation device which would show if the radiation device had a varying output.  He previously had had concerns that his VA surgeon might have performed an unnecessary procedure.  His pathology from VA had to be reviewed locally because he was concerned that there might be a conspiracy at VA to make him think he had cancer, when he did not.  He was reminded of this and informed that it appeared that his concerns about radiation treatment were along these same lines.  

A June 2003 record of CARTI Systems shows that the Veteran again expressed concern that he had received too much radiation and he was again assured that his records had been checked and he had received the same dose on each day.  Because he still expressed concern, a hard copy of this record was to be forwarded to him.  A long conversation was had regarding his paranoid ideation as to both his hernia repair and his radiation treatment, and an attempt was made to schedule him for a psychiatric appointment, which he adamantly refused.  

On VA examination in March 2009 the Veteran's claim file was reviewed.  The Veteran had had laparoscopic left inguinal surgery in the early 2000s and as a result of this he had developed a hydrocele.  The examiner's review of the operative note revealed that the hernia was so large that after transection the distal sac was left in the inguinal canal and scrotum.  This developed a hematoma which required aspiration on four separate occasions.  He ultimately was re-explored via a groin incision and the distal part of the hernia sac was resected.  The Veteran maintained that as a result, his testosterone levels had fallen and he had become increasingly debilitated.  In regard to his prostate cancer, he was treated with external beam radiation.  The Veteran reported that his "PSAs" had remained normal but as a consequence of the radiation he had had increasingly frequent episodes of diarrhea and constipation, as well as rectal and urinary incontinence.  He reported having to wear a diaper on all occasions and would have fecal spilling at least once daily.  It was reported that he did have urinary urgency and urinary incontinence.  A review of his records showed that he had been treated with ProctoFoam for radiation proctitis. 

The diagnoses were (1) status postoperative left inguinal hernia repair; (2) status postoperative left groin exploration with resection of the residual hernia sac; and (3) adenocarcinoma of the prostate, status external beam radiation with subsequent development of urinary frequency, urgency, and both urinary and fecal incontinence with associated proctitis and associated rectal incontinence.  

The examiner stated that the Veteran had had an extensive inguinal herniorrhaphy.  In the examiner's opinion, there was no carelessness or negligence, and the proper skill was exercised.  The examiner did not detect an error in judgment in managing the Veteran.  There might have been issues involving informed consent and his understanding of exactly what was to be done, but the examiner found that there was no carelessness or negligence in the hernia repair but only the Veteran's understanding of what was to be done.  

Also, the examiner stated that the Veteran had documented radiation proctitis and how had rectal incontinence.  He wore a diaper, which was in place during the examination.  He did not have any degree of renal dysfunction, lethargy or weakness.  He had urinary incontinence both stress and urgency, and nocturia; and wore a diaper for protection.  To date, he did not have any evidence of residual malignancy (of the prostate).  He had erectile dysfunction and had not been able to achieve or maintain an erection since the completion of his radiation therapy.  He was not on dialysis and there was no testicular atrophy.  

An October 2011 statement from a physician of the Jacksonville Medical Care indicates that VA had diagnosed prostate cancer and an inguinal hernia in 2002.  He had had, by the Veteran's count, 41 radiation treatments and a hernia repair.  He now had sequella relating to his hernia and prostate treatment.  He had bladder and bowel problems, including incontinence and had to wear diapers.  He believed that most of these problems stemmed from the many radiation treatments he received.  "While the likelihood that these latter problems are service connected has a low medical probability, [the Veteran] was under VA's care at the time."  

At the 2013 travel Board hearing the Veteran testified that he had provided consent for his hernia surgery but not for everything which was done.  That is, postoperatively there was a hematoma which four months later required a second surgical procedure.  Also, he felt that the anesthetist had given him too much anesthetic which almost killed him.  Further, he had requested that a specific surgeon, Dr. D. G., perform the surgery but another, different surgeon had performed the surgery, Dr. E. C. under the supervision of yet another surgeon, Dr. N.  

As a result of these surgeries his spermatic cords were severed and grafted into his spine, as a result of this he no longer produced any semen, which was the equivalent of being castrated.  He felt that this was experimental in nature and was done without his permission.  He could no longer have normal sexual activity.  Also, during the initial surgery his left testicle was placed near his stomach and during the second surgery, required because of a hematoma, the testicle was lowered but remained higher than it should be and was now only half the size of normal.  This also caused lower stomach pain which he felt might be due to the type of surgical mesh that was used.  He understood that this type of mesh had had to be removed from a number of patients in which it had been inserted.  Also, during the second surgery the same anesthetist had given him too much anesthetic the first time was about to give him too much anesthetic was advised by someone in the operating room not to give the Veteran as much anesthetic.  The anesthetist (a woman) had "done a little dance jig, danced around there with her hands up ... and said tee-hee, I'm the one done it to you the last time."  However, she had been prevented from giving him too much anesthetic during the second operation.  

As to his radiation therapy, the Veteran testified that although records indicated that he had opted for radiation therapy, he had wanted surgery and not radiation therapy.  However, VA medical personnel had kept insisting that he was a candidate for radiation therapy.  He further testified that when prostate biopsies were taken it was normal to take six samples.  However, during his biopsy procedure eight samples were taken and one of the female medical personnel stated that "we need one more for our experimental project" but he had refused to let them take a ninth sample.  Thus, he felt that without his permission he had been in some type of experimental project.  Also, he had had 41 radiation treatments, when the norm was 29 to 30 treatments.  His daughter, a beautician, had a client that was a nurse and this nurse had stated that she had never heard of 41 radiation treatments being given for prostate cancer.  Also, he had a friend, who was now deceased, that had had radiation therapy but he had had only 29 radiation treatments.  Also, he had been given differing amounts of radiation and he felt that he had been given an excessive amount of radiation treatments.  The heavy doses of radiation had destroyed his bladder and colon, such that he no longer had control of either and had to wear diapers.  He had spoken to a physician that had stated that medical personnel were now trying to use 41 radiation treatments but that this was still experimental.  At the present time his prostate cancer was in remission.  

The Veteran testified that VA records were incorrect and while they tended to show that everything was done properly and correctly, but he would submit copies underlining things that he believed were incorrect or were untrue.  

In June 2013 the Veteran submitted copies of VA clinical records with many parts containing his handwritten annotations that many of the clinical entries were wrong.  

Also on file are records indicating that some medical personnel felt that the Veteran's complaint of abdominal pain could be due to his past radiation therapy.  

Analysis

The competency of evidence, medical or lay, and credibility must be determined and then the probative value of all evidence must be weighed.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Competent medical evidence requires education, training, or experience to offer medical diagnoses, statements, or opinions, but may include medical treatises or authorative writings conveying sound medical principles.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence does not require specialized education, training, or experience but requires knowledge of facts or circumstances and conveys matters that can be observed.  38 C.F.R. § 3.159(a)(2).  VA cannot ignore lay evidence and the credibility of such should be addressed.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

While "competent medical evidence is [not always] required ... [when] the determinative issue involves either medical etiology or a medical diagnosis," Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), mere conclusory or generalized lay statements of causation or nexus are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Lay evidence may establish a diagnosis when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify a condition when it is simple or if unique and having readily identifiable features; (2) reporting a contemporaneous medical diagnosis, or; (3) describes symptoms at the time that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, laypersons are not competent to provide evidence in complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever) and Routen v. Brown, 10 Vet. App. 183, 186 (1997) (concerning aggravation of pre-existing disease).  

Lay evidence does not lack credibility solely on the basis of the lack of contemporaneous treatment records during service or after service, although that is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Factors affecting credibility are facial plausibility, internal consistency, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) and Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997).

In assessing the Veteran's credibility the Board observes that there is nothing indicating that the Veteran has any medical training and, so, he appears to have misunderstood some things contained in his clinical records which he now asserts to be factual.  For instance, he feels that his spermatic cord was tacked or attached to his spine.  However, a close reading of the operation report only indicates that part of a cord was placed in the vicinity of the lumbosacral spine and not that it was attached, or as the Veteran has stated, grafted to his spine.  Likewise, his lay speculation based on hearsay information, obtained from his daughter, as to the proper number of radiation treatments and even the amounts of radiation given simply fail to constitute competent evidence that he was given either too many radiation treatments or doses which were too high.  The Board also finds it highly improbable that an anesthetist behaved in an operating room in the manner which the Veteran has described.  Also, rather than misconduct by an anesthetist, in August 2002, prior to his second hernia surgery, he suggested that at the time of the first surgery (in May 2002) he might have been poisoned by his daughter's boyfriend.  Further, reducing the probative value of his lay statements and evidence has been his prevailing opinion that VA personnel were engaged in some unspecified conspiracy, for which there is virtually no corroborating evidence.  

It is worth noting that the October 2011 statement from a private physician only recites the Veteran's belief that he was given too many radiation treatments but makes no reference to any carelessness, negligence, lack of exercise of proper skill, or any error in judgment in the treatment which the Veteran received for his hernia and for his prostate cancer.  

Consequently, the Board finds that the Veteran's statements and testimony seeking to condemn VA medical personnel for unprofessional or at least improper behavior are of no probative value.  

Hernia Surgeries

The only supporting medical evidence for the Veteran's claim for compensation under § 1151 is the October 2011 statement of a private physician.  However, as noted this statement focused on the Veteran's then current physical status as to bowel and bladder dysfunction and the Veteran's belief that he that he had too much radiation therapy.  No reference was made to the propriety of the VA surgeries for the inguinal hernia.  Rather, it was merely observed that the Veteran had been under VA care.  On the other hand, that private physician indicated that the likelihood that the Veteran's then current bowel and bladder dysfunction were "service connected" was of a low medical probability.  

Contrasted against this private medical statement is the opinion of the 2009 VA examiner who reviewed the entire evidentiary record and concluded that there was no carelessness or negligence, lack of exercise of proper skill or error in judgment in VA treatment of the Veteran.  While that examiner also suggested that there might have been some issues involving informed consent and his understanding of exactly what was to be done, the operative reports of both inguinal hernia surgeries clearly reflect that each surgical procedure was performed only after obtaining the Veteran's informed consent.  While the Veteran now disagrees, his focus has been primarily on the conduct of the surgeries, i.e., who performed the surgeries and the circumstances surrounding the administration of anesthesia.  However, the 2009 VA examiner specifically concluded that there was no negligence or error.  Also, while the Veteran did wish to have surgery performed by a particular surgeon, who in fact was actually present at the surgery, he offers nothing to indicate that the actual performance of the surgery by a resident surgery in any caused any additional disability to result.  The same is true as to the putative misconduct of an anesthetist.  In other words, even assuming, without conceding, that the Veteran's statements and testimony are accurate that such events occurred there is no persuasive evidence that any such putative events or misconduct resulted in additional disability which was not reasonably foreseeable.  

Although the record clearly reflects that the Veteran incurred additional disability following his two VA hernia procedures, none of the competent medical opinions of record establishes that VA negligence, carelessness, lack of skill or error in judgment proximately caused said additional disability.  Instead, the 2009 VA medical examiner found that there was no VA negligence, carelessness, lack of skill or error in judgment.  

Although the Board empathizes with the Veteran's position and additional disability that he incurred in 2002, the evidence preponderates against his claim, and therefore the claim must be denied.  

Radiation Therapy

The CARTI System records clearly refute the Veteran's contention that he received too much radiation.  In fact, his paranoid beliefs as to this were discussed with him and he was provided with documentary evidence addressing this matter.  Moreover, his testimony that he had actually desired prostate surgery rather than radiation therapy, with the latter essentially being forced upon him, is also refuted by the CARTI System consultation note which shows that he was provided information as to the potential risks of multiple modalities for treatment of his prostate cancer.  This included the risk of serious problems of the kind he now has from radiation beam therapy which was in fact documented and noted.  Therefore, it cannot be said that a proximate cause of the Veteran's bowel and bladder dysfunction or abdominal pain is an event not reasonably foreseeable in furnishing his medical treatment within the meaning of 38 U.S.C.A. § 1151(a)(1)(B).  

For the reasons stated above, the Board finds that entitlement to benefits pursuant to 38 U.S.C.A. § 1151 is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply to the instant case.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 247 F.3d 1361, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 56.   


ORDER

Entitlement to compensation under 38 U.S.C. § 1151for additional disability caused by surgical VA treatment for a hernia in 2002 is denied.  


Entitlement to compensation under 38 U.S.C. § 1151 for additional disability caused by radiation treatment for prostate cancer by VA in 2002 is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


